Case: 21-20143       Document: 00516039348            Page: 1      Date Filed: 10/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 21-20143                         October 1, 2021
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

   Marcus Quin Butler,

                                                                  Plaintiff—Appellant,

                                           versus

   Linda Anderson,

                                                                 Defendant—Appellee.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                  No. 4:21-CV-21


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Marcus Butler, Texas prisoner #42292, proceeding in forma pauperis,
   filed this 42 U.S.C. § 1983 civil rights action against Linda Anderson, the
   property manager at the Ferguson Unit of the Texas Department of Criminal
   Justice, alleging that Anderson lost his property. We review de novo the dis-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-20143       Document: 00516039348          Page: 2    Date Filed: 10/01/2021




                                     No. 21-20143


   missal of the complaint for failure to state a claim upon which relief may be
   granted under 28 U.S.C. § 1915(e)(2)(B)(ii). Black v. Warren, 134 F.3d 732,
   733−34 (5th Cir. 1998).
            Butler alleged that his property was lost because Anderson failed to
   follow the prison policy to store, tag, and safeguard it as required when he left
   the Ferguson Unit. The allegations concerning the prison official’s actions
   are exactly the type of random and unauthorized conduct to which the Par-
   ratt/Hudson doctrine was designed to apply. See Parratt v. Taylor, 451 U.S.
   527, 541−44 (1981), overruled in part on other grounds by Daniels v. Williams,
   474 U.S. 327 (1986); Hudson v. Palmer, 468 U.S. 517, 533 (1984).
            Under Texas law, the initial postdeprivation remedy for property loss
   occasioned by prison employees is through an administrative grievance. See
   Tex. Gov’t Code § 501.007. Butler has not shown that his administra-
   tive remedy under section 501.007 was inadequate. The district court did not
   err in dismissing the complaint for failure to state a claim. See Black, 134 F.3d
   at 733−34.
            The appeal is without arguable merit and is DISMISSED as frivo-
   lous. See 5th Cir. R. 42.2; Howard v. King, 707 F.2d 215, 219−20 (5th Cir.
   1983).




                                          2